SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2010 Commission file number 1-13905 COMPX INTERNATIONAL INC. (Exact name of Registrant as specified in its charter) Delaware 57-0981653 (State or other jurisdiction of Incorporation or organization) (IRS Employer Identification No.) 5reeway, Suite 1700, Three Lincoln Centre, Dallas, Texas 75240-2697 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (972) 448-1400 Indicate by checkmark: Whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such a shorter period that the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days.Yes SNo £ Whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). * Yes No * The Registrant has not yet been phased into the interactive data requirements. Whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act).Large accelerated filer£ Accelerated filer £Non-accelerated filer SSmaller reporting company £ Whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No S. Number of shares of common stock outstanding on July 29, 2010: Class A: 2,375,307 Class B:10,000,000 COMPX INTERNATIONAL INC. Index Part I.FINANCIAL INFORMATION Page Item 1.Financial Statements Condensed Consolidated Balance Sheets – December 31, 2009 and June 30, 2010 (unaudited) 3 Condensed Consolidated Statements of Operations - Three and six months ended June 30, 2009 and 2010 (unaudited) 5 Condensed Consolidated Statements of Cash Flows - Six months ended June 30, 2009 and 2010 (unaudited) 6 Condensed Consolidated Statement of Stockholders' Equity and Comprehensive Income – Six months ended June 30, 2010 (unaudited) 7 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3.Quantitative and Qualitative Disclosure About Market Risk 23 Item 4.Controls and Procedures 23 Part II.OTHER INFORMATION Item 1.Legal Proceedings 24 Item 1ARisk Factors 24 Item 6. Exhibits 24 Items 2, 3, 4 and 5 of Part II are omitted because there is no information to report. - 2 - COMPX INTERNATIONAL INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) ASSETS December 31, June 30, (unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Receivables from affiliates - Inventories, net Refundable income taxes Prepaid expenses and other Deferred income taxes Total current assets Other assets: Goodwill Other intangible assets Promissory note receivable - Assets held for sale Other assets Total other assets Property and equipment: Land Buildings Equipment Construction in progress Less accumulated depreciation Net property and equipment Total assets $ $ - 3 - COMPX INTERNATIONAL INC. CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) (In thousands) LIABILITIES AND STOCKHOLDERS' EQUITY December 31, June 30, (unaudited) Current liabilities: Accounts payable and accrued liabilities $ $ Current maturities of note payable to affiliate - Interest payable to affiliate - Income taxes payable to affiliate - Income taxes 15 Total current liabilities Noncurrent liabilities: Long-term debt Deferred income taxes and other Interest payable to affiliate - Total noncurrent liabilities Stockholders' equity: Preferred stock - - Class A common stock 24 24 Class B common stock Additional paid-in capital Retained earnings Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders’ equity $ $ Commitments and contingencies (Note 9) See accompanying Notes to Condensed Consolidated Financial Statements. - 4 - COMPX INTERNATIONAL INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three months ended Six months ended June 30, June 30, (unaudited) Net sales $ Cost of goods sold Gross margin Selling, general and administrative expense Assets held for sale write-down - - Other operating income (expense), net ) ) 62 Operating income (loss) ) ) Other non-operating income, net 7 80 25 Interest expense ) Income (loss) before income taxes ) ) Provision (benefit) for income taxes ) Net income (loss) $ ) $ $ ) $ Basic and diluted earnings (loss) percommon share $ ) $ $ ) $ Cash dividends per share $ Shares used in the calculation of basicand diluted earnings (loss) per share See accompanying Notes to Condensed Consolidated Financial Statements. - 5 - COMPX INTERNATIONAL INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Six months ended June 30, (unaudited) Cash flows from operating activities: Net income (loss) $ ) $ Depreciation and amortization Assets held for sale write-down - Deferred income taxes ) Other, net Change in assets and liabilities: Accounts receivable, net ) Inventories, net ) Accounts payable and accrued liabilities ) Accounts with affiliates ) Income taxes ) Other, net ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Cash collected on note receivable - Note receivable from affiliate: Advances - ) Collections - Purchase of promissory note receivable - ) Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings under long-term debt - Dividends paid ) ) Principal payments on note payable to affiliate ) - Other, net ) ) Net cash used in financing activities ) Cash and cash equivalents – net change from: Operating, investing and financing activities ) Currency translation 4 86 Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures – cash paid for: Interest $ $ Income taxes, net Non-cash investing activities: Accrual for capital expenditures $ $
